Filed 8/12/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN


THE PEOPLE,                         B308413

       Plaintiff and Respondent,    (Los Angeles County
                                    Super. Ct. No. BA417858-02)
       v.

JOSEPH MANCILLA,

       Defendant and Appellant.

       APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Michael D. Carter, Judge. Affirmed.
       Edward J. Haggerty, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Xavier Becerra and Rob Bonta, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Senior Assistant Attorney General, Idan Ivri and
Thomas C. Hsieh, Deputy Attorneys General, for Plaintiff and
Respondent.
                    _________________________
       Based on his active role in a shootout between rival gangs,
Joseph Mancilla was convicted of first degree murder and
four counts of attempted willful, deliberate and premeditated
murder. In July 2020 the superior court denied Mancilla’s
petition for resentencing under Penal Code section 1170.951
without first appointing counsel or inviting briefing, finding,
based on the court’s recollection of the trial, as refreshed by
reviewing Mancilla’s opening brief in his direct appeal, Mancilla
had been prosecuted and found guilty under the theory of
provocative act murder, not under the felony-murder rule or the
natural and probable consequences doctrine. Accordingly, the
court ruled Mancilla failed to make a prima facie showing of his
entitlement to relief. Because the record of conviction establishes
Mancilla is ineligible for resentencing as a matter of law, any
errors committed by the superior court were harmless. We
affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Mancilla’s Trial for Murder and Attempted Murder
      Mancilla, Carlos Rojas and several other individuals
(three of whom were minors at the time of the offenses) were
charged in an amended information filed October 24, 2014 with
the murder on Christmas Day 2010 of Cesar Guerrero (§ 187,
subd. (a)), four counts of attempted willful, deliberate and
premeditated murder (§§ 664, subd. (a), 187, subd. (a)),
conspiracy to commit murder (§ 182, subd. (a)(1)) and active
participation in a criminal street gang (§ 182.5). It was specially
alleged as to all seven counts that a principal had personally and
intentionally discharged a firearm that proximately caused death


1     Statutory references are to this code.



                                 2
or great bodily injury (§ 12022.53, subds. (d), (e)(1)) and the
crimes had been committed for the benefit of a criminal street
gang (§ 186.22, subd. (b)).
       Our opinion affirming Mancilla’s and Rojas’s convictions
summarized the evidence presented at trial. (People v. Mancilla
(Mar. 14, 2018, B268375) [nonpub. opn.].)2 In brief, Mancilla,
Rojas and Guerrero were members of the Echo Park criminal
street gang. On December 25, 2010 Rojas drove Mancilla and
Guerrero to an apartment building in the Echo Park
neighborhood of Los Angeles where several members of
Los Crazy Mexicans (LCM), a rival gang, resided. Mancilla and
Guerrero fired handguns at the apartment building, apparently
in retaliation for a series of recent gang shootings by LCM. The
intended victims shot back. Guerrero was killed in the gunfire;
several people inside the building, including two LCM members,
were wounded.
       As we detailed, “At closing argument, the district attorney
argued that Mancilla and Rojas were both guilty of Guerrero’s
murder under the provocative act theory. According to the
district attorney, the evidence showed Mancilla and Guerrero had
attacked several LCM members, and that Guerrero had been shot
in the ensuing shootout. The district attorney further asserted
that Rojas had driven the getaway vehicle, and was liable for all
of Mancilla’s criminal acts as an aider and abettor.” (People v.
Mancilla, supra, B268375, at *15.)




2      In his opening brief Mancilla acknowledges the accuracy of
the description of the case in our prior opinion “without conceding
it is necessarily complete.”



                                 3
      2. Jury Instructions
       The court instructed the jury on provocative act murder
using CALCRIM No. 560, which, as described in our opinion,
explained that, to convict the defendants of murder under the
provocative act doctrine, the People had to prove, “(1) [I]n
committing the attempted murder, the defendant intentionally
did a provocative act; (2) the defendant knew that the natural
and probable consequences of the provocative act were dangerous
to human life and then acted with conscious disregard for life;
(3) in response to the defendant’s provocative act, suspected LCM
gang members killed Cesar Guerrero; and (4) Guerrero’s death
was the natural and probable consequence of the defendant’s
provocative act.” (People v. Mancilla, supra, B268375, at *16-17.)
       The instruction also included language regarding the
degree of the offense: “‘If you decide the defendant is guilty of
murder, you must decide whether the murder is first or second
degree. [¶] . . . [¶] The defendant is guilty of first degree murder if
the People have proved that his provocative act was an attempted
murder committed willfully, deliberately, and with
premeditation. . . . [¶] . . . [¶] For a defendant to be found guilty of
first degree murder, he personally must have acted willfully,
deliberately, and with premeditation when the murder was
committed.’” (People v. Mancilla, supra, B268375, at *17.)
       The trial court referred the jury to its instructions on
attempted murder (CALCRIM No. 601) to determine whether
Mancilla intended to commit attempted murder and whether
Guerrero’s death occurred during the commission of attempted
murder. That instruction directed the jury, if it found the
defendants guilty of attempted murder, to then decide whether
the prosecution had proved the additional allegation the




                                   4
attempted murder had been done willfully and with deliberation
and premeditation. (People v. Mancilla, supra, B268375, at *22-
23.)
      The trial court also instructed the jury on the natural and
probable consequences doctrine. After explaining that, under
certain circumstances, a person guilty of one crime (here,
attempted murder) may also be guilty of other crimes committed
at the same time by a coparticipant (murder) if a reasonable
person in the defendant’s position would have known that the
commission of murder by the coparticipant was a natural and
probable consequence of the attempted murder, the court
instructed, “A co-participant in a crime is the perpetrator or
anyone who aided and abetted the perpetrator. It does not
include a victim or innocent bystander.” (People v. Mancilla,
supra, B268375, at *25.)
       3. Verdict, Sentence and Appeal
      The jury convicted Mancilla and Rojas on all seven counts,
finding Mancilla guilty of first degree murder and Rojas guilty of
second degree murder. It found true all special firearm-use and
gang enhancement allegations as to both defendants. The court
sentenced Mancilla to an aggregate indeterminate state prison
term of 90 years to life and Rojas to an aggregate indeterminate
state prison term of 80 years to life.
      We affirmed the convictions on appeal, but remanded for a
new sentencing hearing to permit the trial court to consider
whether to strike the firearm enhancements in light of recent
ameliorative legislation and to permit Mancilla (who was
18 years old at the time of the offenses) and Rojas (who was
19 years old at that time) to make a record of information
relevant to their eventual youth offender parole hearings




                                 5
pursuant to People v. Franklin (2016) 63 Cal.4th 261. (People v.
Mancilla, supra, B268375, at p. *66.)
       As to issues potentially pertinent to Mancilla’s petition for
resentencing, we rejected the argument the court’s instructions
on provocative act murder permitted the jury to convict Mancilla
of first degree murder based on a finding Rojas had acted with
premeditation in committing attempted murder or without any
finding on premeditation at all. (People v. Mancilla, supra,
B268375, at *23-24.) We also rejected Mancilla’s argument he
was prejudiced by the court’s error in failing to instruct the jury
he could not be convicted of first degree murder under the
natural and probable consequences doctrine (under People v.
Chiu (2014) 59 Cal.4th 155), explaining that, under the
instructions read as a whole, and in light of the jury’s finding
Rojas was guilty of second degree murder, not first degree
murder, the verdict necessarily showed Mancilla had been
convicted under the provocative act theory. (People v. Mancilla,
supra, B268375, at *34.)
      4. Mancilla’s Section 1170.95 Petition for Resentencing
      On February 13, 2020 Mancilla, representing himself, filed
a petition for resentencing under section 1170.95. Checking
boxes on the printed form petition, Mancilla declared under
penalty of perjury that he had been convicted of first or second
degree murder pursuant to the felony-murder rule or the natural
and probable consequences doctrine and could not now be
convicted of first or second degree murder because of changes
made to the Penal Code sections 188 and 189 by Senate Bill
No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1015) (Senate
Bill 1437). Mancilla requested appointment of counsel during the
resentencing process.



                                  6
       The superior court summarily denied the petition on
July 27, 2020 without appointing counsel for Mancilla or inviting
briefing by the prosecutor or Mancilla. The court noted, “[a]s the
trial court, this court is very familiar with the facts of the case
and the theories on which it was prosecuted. Additionally, this
court has refreshed its recollection as to the facts by reviewing
the facts as presented in petitioner’s opening appellate brief.”
After briefly reciting the facts, the court ruled Mancilla had failed
to make a prima facie showing he was entitled to relief: “Based
on the above facts, the petitioner was prosecuted under a
provocative act theory and not under either a felony murder or a
natural and probable consequences theory of culpability.”
       Mancilla filed a timely notice of appeal.
                          DISCUSSION
      1. Senate Bill 1437 and the Section 1170.95 Petition
         Procedure
       Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e)(3); see People v. Lewis (July 26, 2021,
S260598) __ Cal.5th __ [2021 Cal. Lexis 5258, p. 2] (Lewis).) With
respect to the former change, “to amend the natural and probable
consequences doctrine, Senate Bill 1437 added section 188,
subdivision (a)(3) (section 188(a)(3)): ‘Except [for felony-murder
liability] as stated in subdivision (e) of Section 189, in order to be
convicted of murder, a principal in a crime shall act with malice
aforethought. Malice shall not be imputed to a person based



                                  7
solely on his or her participation in a crime.’” (Gentile, at pp. 842-
843.)
        Senate Bill 1437 also authorized, through new
section 1170.95, an individual convicted of felony murder or
murder based on the natural and probable consequences doctrine
to petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he or she could not have
been convicted of murder because of Senate Bill 1437’s changes to
the definition of the crime. (See Lewis, supra, __ Cal.5th at p. ___
[p. 2]; Gentile, supra, 10 Cal.5th at p. 843.)
        If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she was convicted of murder and is eligible for relief (§ 1170.95,
subd. (b)(1)(A)), section 1170.95, subdivision (c), requires the
court to appoint counsel to represent the petitioner, if requested;
to direct the prosecutor to file a response to the petition and
permit the petitioner to file a reply; and to determine if the
petitioner has made a prima facie showing that he or she is
entitled to relief. (See Lewis, supra, __ Cal.5th at p. ___ [p. 7].)
        In determining whether the petitioner has carried the
burden of making the requisite prima facie showing he or she
falls within the provisions of section 1170.95 and is entitled to
relief, the superior court properly examines the record of
conviction, “allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.” (Lewis,
supra, __ Cal.5th at p. ___ [p. 30].) However, “the prima facie
inquiry under subdivision (c) is limited. Like the analogous
prima facie inquiry in habeas corpus proceedings, the court takes
petitioner’s factual allegations as true and makes a preliminary
assessment regarding whether the petitioner would be entitled to




                                  8
relief if his or her factual allegations were proved. If so, the court
must issue an order to show cause. . . . However, if the record,
including the court’s own documents, contain[s] facts refuting the
allegations made in the petition, then the court is justified in
making a credibility determination adverse to the petitioner.”
(Id. at pp. ___, internal quotation marks omitted [*30-31];
see People v. Daniel (2020) 57 Cal.App.5th 666, 675, review
granted Feb. 24, 2021, S266336 [any error in denying petition at
prima facie stage without appointing counsel is harmless if the
record of conviction “conclusively demonstrates” petitioner is
ineligible for relief].)
       If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder conviction and resentence the petitioner on any
remaining counts. (§ 1170.95, subd. (d)(1).) At the hearing the
prosecution has the burden of proving beyond a reasonable doubt
that the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3); People v. Rodriguez (2020) 58 Cal.App.5th 227, 230,
review granted Mar. 10, 2021, S266652; People v. Lopez (2020)
56 Cal.App.5th 936, 949, review granted Feb. 10, 2021, S265974;
but see People v. Duke (2020) 55 Cal.App.5th 113, 123, review
granted Jan. 13, 2021, S265309.) The prosecutor and petitioner
may rely on the record of conviction or offer new or additional
evidence to meet their respective burdens. (See Gentile, supra,
10 Cal.5th at pp. 853-854; People v. Drayton (2020)
47 Cal.App.5th 965, 981.)




                                  9
      2. The Error in Denying Mancilla’s Petition Without
         Appointing Counsel Was Harmless
        In People v. Lewis, supra, __ Cal.5th __ the Supreme Court,
resolving a disagreement among the courts of appeal and
agreeing with the analysis in People v. Cooper (2020)
54 Cal.App.5th 106, review granted November 10, 2020, S264684,
held, once a petitioner files a facially sufficient petition
requesting counsel, the superior court must appoint counsel
before performing any prima facie review under section 1170.95,
subdivision (c): “[P]etitioners who file a complying petition
requesting counsel are to receive counsel upon the filing of a
compliant petition.” (Lewis, at p. ___ [p. 12].) Because Mancilla
checked all the necessary boxes on his form petition, the superior
court erred by denying his petition without first appointing
counsel.
        The Lewis Court, however, also held a superior court’s
failure to appoint counsel to represent a petitioner when
assessing whether he or she has made a prima facie showing of
entitlement to relief pursuant to section 1170.95, subdivision (c),
is state law error only, reviewable for prejudice under the
harmless error standard of People v. Watson (1956) 46 Cal.2d
818. (Lewis, supra, __ Cal.5th at pp. ___, ___ [pp. 3, 34-36].) The
Court explained, “There is no unconditional state or federal
constitutional right to counsel to pursue collateral relief from a
judgment of conviction. [Citations.] However, we have held that
‘if a [habeas] petition attacking the validity of a judgment states
a prima facie case leading to issuance of an order to show cause,
the appointment of counsel is demanded by due process concerns.’
[Citation.] When ‘an indigent petitioner has stated facts
sufficient to satisfy the court that a hearing is required, his claim




                                 10
can no longer be treated as frivolous and he is entitled to have
counsel appointed to represent him.’ [Citations.] [¶] For the
same reasons, a petitioner is not constitutionally entitled to
counsel at the outset of the subdivision (c) stage of the section
1170.95 petitioning process. [Citation.] At this point, the
petitioner has not yet ‘stated facts sufficient to satisfy the court
that a hearing is required,’ but merely endeavors to do so.” (Id.
at pp. ___ [*32-33].)
       As discussed in the following section, the record of
conviction establishes Mancilla is ineligible for relief under
section 1170.95 as a matter of law. Because there is no
reasonable probability Mancilla would have obtained a more
favorable result if counsel had been appointed and given the
opportunity to file a memorandum supporting the petition, the
court’s error in failing to appoint counsel was harmless. (See
People v. Watson, supra, 46 Cal.2d at p. 836 [an error violating
only California law is harmless unless “it is reasonably probable
that a result more favorable to the appealing party would have
been reached in the absence of the error”].)
      3. Mancilla Is Ineligible for Resentencing as a Matter of
         Law
          a. Provocative act murder
      In People v. Washington (1965) 62 Cal.2d 777 the Supreme
Court held a felony-murder conviction was proper only if the
defendant or his or her accomplice committed the killing while
furthering their common design. “‘Murder is the unlawful killing of
a human being, with malice aforethought.’ [Citation.] Except when
the common-law-felony-murder doctrine is applicable, an essential
element of murder is an intent to kill or an intent with conscious
disregard for life to commit acts likely to kill. [Citation.] The




                                 11
felony-murder doctrine ascribes malice aforethought to the felon
who kills in the perpetration of an inherently dangerous felony. . . .
[¶] When a killing is not committed by a robber or by his
accomplice but by his victim, malice aforethought is not attributable
to the robber, for the killing is not committed by him in the
perpetration or attempt to perpetrate robbery. . . . To include such
killings within section 189 would expand the meaning of the words
‘murder . . . which is committed in the perpetration. . . [of]
robbery . . .’ beyond common understanding.” (Id. at pp. 780-781.)
       The Supreme Court, however, recognized that, although
the felony-murder rule was not properly invoked in such a
circumstance, the principal committing a serious felony could still
be liable for murder under traditional principles of implied
malice: “[W]hen the defendant intends to kill or intentionally
commits acts that are likely to kill with a conscious disregard for
life, he is guilty of murder even though he uses another person to
accomplish his objective. [Citations.] [¶] Defendants who
initiate gun battles may also be found guilty of murder if their
victims resist and kill. Under such circumstances, ‘the defendant
for a base, antisocial motive and with wanton disregard for
human life, does an act that involves a high degree of probability
that it will result in death’ [citation], and it is unnecessary to
imply malice by invoking the felony-murder doctrine.” (People v.
Washington, supra, 62 Cal.2d at p. 782.)
       Seven months after its decision in People v. Washington,
supra, 62 Cal.2d 777, the Supreme Court in People v. Gilbert
(1965) 63 Cal.2d 690, after acknowledging its earlier limitation of
the reach of the felony-murder rule, articulated basic principles
governing a charge of implied malice murder under the




                                12
provocative act doctrine.3 As quoted in People v. Caldwell (1984)
36 Cal.3d 210, 216, footnote 2, the Gilbert Court held, “‘When the
defendant or his accomplice, with a conscious disregard for life,
intentionally commits an act that is likely to cause death, and his
victim or a police officer kills in reasonable response to such act,
the defendant is guilty of murder. In such a case, the killing is
attributable, not merely to the commission of a felony, but to the
intentional act of the defendant or his accomplice committed with
conscious disregard for life. [¶] Thus, the victim’s self-defensive
killing or the police officer’s killing in the performance of his duty
cannot be considered an independent intervening cause for which
the defendant is not liable, for it is a reasonable response to the
dilemma thrust upon the victim or the policeman by the
intentional act of the defendant or his accomplice.’” (See People v.
Mejia (2012) 211 Cal.App.4th 586, 619 [quoting a portion of this
same language from Gilbert and citing that case for its holding
that “a provocative act murder which occurs when a defendant
acts with implied malice may nevertheless be first degree murder
if it occurs during the course of a section 189 felony”].)

3      Although People v. Gilbert, supra, 62 Cal.2d 690 continues
to be cited for its discussion of provocative act murder (see, e.g.,
People v. Concha (2009) 47 Cal.4th 653, 661), the United States
Supreme Court in Gilbert v. California (1967) 388 U.S. 263
vacated the judgment based on unrelated Sixth Amendment
issues “pending the holding of such proceedings as the California
Supreme Court may deem appropriate to afford the State the
opportunity to establish that the in-court identifications had an
independent source, or that their introduction in evidence was in
any event harmless error.” (Id. at p. 272.) On remand the
California Supreme Court vacated its decision and reversed the
judgment in a July 26, 1967 order, as explained in People v.
Martin (1970) 2 Cal.3d 822, 834.


                                 13
       “A murder conviction under the provocative act doctrine
thus requires proof that the defendant personally harbored the
mental state of malice, and either the defendant or an accomplice
intentionally committed a provocative act that proximately
caused an unlawful killing. [Citations.] A provocative act is one
that goes beyond what is necessary to accomplish an underlying
crime and is dangerous to human life because it is highly
probable to provoke a deadly response.” (People v. Gonzalez
(2012) 54 Cal.4th 643, 655; see People v. Concha (2009)
47 Cal.4th 653, 661 [“‘In all homicide cases in which the conduct
of an intermediary is the actual cause of death, the defendant’s
liability will depend on whether it can be demonstrated that his
own conduct proximately caused the victim’s death . . . .’
[Citation.] ‘[I]f the eventual victim’s death is not the natural and
probable consequence of a defendant’s act, then liability cannot
attach.’ [Citation.] Our prior decisions make clear that, where
the defendant perpetrates an inherently dangerous felony, the
victim’s self-defensive killing is a natural and probable
response”].)
         b. Mancilla’s jury found Mancilla guilty of malice
            murder without any imputation of malice
      Section 1170.95 authorizes a petition for resentencing only
by individuals convicted of murder under the felony-murder rule
or the natural and probable consequences doctrine. As we
explained in affirming Mancilla’s murder conviction, and as the
superior court found, Mancilla was not convicted under either
theory; the jury’s verdict necessarily showed Mancilla had been
convicted of provocative act murder.4 Mancilla argues, however,

4      Although Mancilla appropriately faults the superior court
for relying on its recollection of his trial, as refreshed by an


                                 14
that provocative act murder “is a species of natural and probable
consequences murder in which the killer is not an accomplice but
an intended victim.” As such, he contends, section 1170.95 is
properly read to include provocative act murder.
      For good reason, the argument provocative act murder is
properly understood as a subset of the natural and probable
consequences doctrine for purposes of Senate Bill 1437 and
section 1170.95 has been rejected by every court of appeal that
has considered it, including People v. Swanson (2020)
57 Cal.App.5th 604, review granted February 17, 2021, S266262;
People v. Johnson (2020) 57 Cal.App.5th 257; and People v. Lee
(2020) 49 Cal.App.5th 254, review granted July 15, 2020,
S262459. We agree with the analysis in those decisions.
      Notwithstanding language fragments from several cases
quoted by Mancilla, Supreme Court case law, as discussed,
makes clear a murder conviction under the provocative act
doctrine requires proof the defendant “personally harbored the

appellate brief, to determine whether he made the requisite
prima facie showing for relief under section 1170.95, rather than
reviewing documents that are actually part of the record of
conviction, Mancilla does not suggest our opinion affirming his
conviction is not properly considered or contend he was not
convicted of provocative act murder based on his actions in
shooting at the LCM apartment building, as we held. To the
contrary, Mancilla requested we take judicial notice of the
opinion in People v. Mancilla, supra, B268375. Accordingly, any
error committed by the superior court in this regard was
harmless. (See generally People v. Brooks (2017) 3 Cal.5th 1, 39
[appellate court will generally affirm a trial court’s ruling if
correct on any ground, even if the court’s reasoning was
incorrect]; People v. Chism (2014) 58 Cal.4th 1266, 1295, fn. 12
[same].)



                                15
mental state of malice.” (People v. Gonzalez, supra, 54 Cal.4th at
p. 655; see People v. Swanson, supra, 57 Cal.App.5th at p. 613,
review granted [the malice requirement for provocative act
murder “stands in marked contrast to the mens rea contemplated
by the natural and probable consequences doctrine”]; People v.
Lee, supra, 49 Cal.App.5th at p. 258, review granted
[“[p]rovocative act murder requires proof of malice, which
distinguishes it from felony murder and natural and probable
consequences murder”].) That is, the defendant (or his or her
accomplice) must have acted with implied malice—the defendant
knew his or her conduct endangered the life of another and acted
with conscious disregard for life. (Compare, e.g., People v.
Caldwell, supra, 36 Cal.3d at p. 216, fn. 2, [defining mental state
required for provocative act murder] with, e.g., People v. Soto
(2018) 4 Cal.5th 968, 974 [defining implied malice murder].)
Thus, section 188, subdivision (a)(3), which provides malice shall
not be imputed to a person based solely on his or her
participation in a crime, does not affect the theory of provocative
act murder. Unlike natural and probable consequences liability
for murder, which contained no requirement of proof of malice
(Gentile, supra, 10 Cal.5th at p. 845 [“when a person aided and
abetted a nonhomicide crime that then resulted in a murder, the
natural and probable consequences doctrine allowed him or her to
be convicted of murder without personally possessing malice
aforethought”]), malice aforethought—conscious disregard for life
—is a necessary element of a conviction for provocative act
murder, as Mancilla’s jury was instructed.
       Mancilla’s argument based on the inclusion of the concept
of natural and probable consequence as an element of provocative
act murder is similarly misplaced. As the Supreme Court




                                16
explained in People v. Concha, supra, 47 Cal.4th at page 660,
“[M]urder includes both actus reus and mens rea elements. To
satisfy the actus reus element of murder, the act of either the
defendant or an accomplice must be the proximate cause of
death.” Consideration of the natural and probable consequence of
the defendant’s conduct in the context of provocative murder, as
with any case of implied malice murder,5 relates to proximate
cause—that is to the actus reus element of the crime, not the
mens rea element that was the focus of Senate Bill 1437. (See
Concha, at p. 661 [defining proximate cause for provocative act
murder in terms of natural and probable consequence of an act];
see also People v. Johnson, supra, 57 Cal.App.5th at pp. 267-268
[passages in Supreme Court provocative murder cases referring
to natural and probable consequences relate to proximate cause];
People v. Lee, supra, 49 Cal.App.5th at p. 266, review granted
[same].) “[I]n any provocative act case, where by definition an
intermediary’s act killed the victim, an important question will
be whether the defendant’s conduct proximately caused the


5      As the court of appeal explained in People v. Soto (2020)
51 Cal.App.5th 1043, review granted September 23, 2020,
S263939, “For implied malice murder, [the required] intent is
that the perpetrator knows that his conduct endangers the life of
another and . . . acts with conscious disregard for life. [Citation.]
The physical component required for implied malice murder is
satisfied by the performance of an act, the natural consequences
of which are dangerous to life.” (Id. at p. 1058, internal quotation
marks omitted.) “Senate Bill No. 1437 changed the
circumstances under which a person could be convicted of murder
without a showing of malice, but it did not exclude from liability
persons convicted of murder for acting with implied malice.” (Id.
at p. 1057.)



                                 17
death. [Citation.] The court’s analysis of proximate cause in
terms of foreseeability of the natural and probable consequences
of the defendant’s malicious conduct does not somehow bring a
provocative act killing within the malice-free natural and
probable consequences doctrine.” (People v. Swanson, supra,
57 Cal.App.5th at p. 614, review granted.)
         c. Excluding individuals convicted of provocative act
            murder from resentencing relief under
            section 1170.95 does not violate equal protection
       Both the federal and California Constitutions guarantee
that no person shall be “den[ied] . . . the equal protection of the
laws.” (U.S. Const., 14th Amend.; Cal. Const., art. I, § 7.) Equal
protection of the laws simply means that similarly situated
persons shall be treated in like manner unless there is a
sufficiently good reason to treat them differently. (People v.
Morales (2016) 63 Cal.4th 399, 408; Engquist v. Oregon Dept. of
Agriculture (2008) 553 U.S. 591, 602; see People v. Chatman
(2018) 4 Cal.5th 277, 289 [“our precedent has not distinguished
the state and federal guarantees of equal protection for claims
arising from allegedly unequal consequences associated with
different types of criminal offenses”]; Johnson v. Department of
Justice (2015) 60 Cal.4th 871, 881 [federal and state equal
protection guarantees have similar interpretation].)
       “The first prerequisite to a meritorious claim under the
equal protection clause is a showing that the state has adopted a
classification that affects two or more similarly situated groups in
an unequal manner. [Citations.] This initial inquiry is not
whether persons are similarly situated for all purposes, but
whether they are similarly situated for purposes of the law
challenged. [Citation.] In other words, we ask at the threshold




                                 18
whether two classes that are different in some respects are
sufficiently similar with respect to the laws in question to require
the government to justify its differential treatment of these
classes under those laws.” (People v. Foster (2019) 7 Cal.5th
1202, 1211-1212 [internal quotation marks omitted]; accord,
People v. Barrett (2012) 54 Cal.4th 1081, 1107; see Cooley v.
Superior Court (2002) 29 Cal.4th 228, 253 [to prevail on an equal
protection challenge, a party must first establish that “‘the state
has adopted a classification that affects two or more similarly
situated groups in an unequal manner’”]; People v. Lopez (2019)
38 Cal.App.5th 1087, 1108, review granted Nov. 13, 2019,
S258175.) If the two groups are not similarly situated, there can
be no equal protection violation.
       Contending individuals convicted of murder under the
natural and probable consequences doctrine and those convicted
of provocative act murder are similarly situated in terms of their
culpability for murder—both groups, he insists, involve
defendants who were not the actual killers, who did not intend to
kill the victim and who were convicted under a theory of imputed
malice—Mancilla argues the Legislature did not have a
constitutionally sufficient reason to exclude provocative act
murder from the scope of Senate Bill 1437 whether evaluated
under either strict scrutiny or rational basis review.6 The
premise for Mancilla’s equal protection argument is false.


6      Unless the groups are defined by word or effect as members
of a “suspect classification” (such as race, national origin or
gender) or the law affects a fundamental right (such as the right
to vote or the right to marry), a law will be upheld as long as
there is any “rational relationship between a disparity in
treatment and some legitimate government purpose.” (People v.


                                 19
      As discussed, the People must prove a defendant personally
acted with implied malice to be convicted of provocative act
murder. In contrast, murder under the natural and probable
consequences doctrine required no proof of malice. (Gentile,
supra, 10 Cal.5th at pp. 845, 847.) Given the express intent of
Senate Bill 1437 “to more equitably sentence offenders in
accordance with their involvement in homicides” (Stats. 2018,
ch. 1015, § l, subd. (b); see Gentile, at p. 846), offenders who acted
with malice and those who did not are not similarly situated for
purposes of section 1170.95. (See People v. Johnson, supra,
57 Cal.App.5th at pp. 270-271 [“Johnson is also not similarly
situated to persons convicted of felony murder or murder under
the natural and probable consequences doctrine because ‘[u]nlike
[these murders], “[a] murder conviction under the provocative act
doctrine . . . requires proof that the defendant personally
harbored the mental state of malice”’”].)
                            DISPOSITION
      The postjudgment order denying Mancilla’s petition for
resentencing is affirmed.



                                       PERLUSS, P. J.
      We concur:




            SEGAL, J.                  FEUER, J.


Chatman, supra, 4 Cal.5th at pp. 288-289; Johnson v.
Department of Justice, supra, 60 Cal.4th at p. 881.)



                                  20